Citation Nr: 0942410	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  07-29 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury to both lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1949 through 
January 1958 and from November 1960 through December 1963.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.

In his September 2007 substantive appeal, the Veteran 
indicated his desire for the scheduling of a Travel Board 
hearing in his appeal.  Accordingly, he was scheduled for a 
Travel Board hearing which was to take place on March 3, 2009 
at the Huntington RO.  The Veteran was provided notice to 
that effect by a December 2008 letter which was mailed to his 
known address.  Nonetheless, the Veteran did not appear at 
his scheduled Travel Board hearing, and he has not made any 
subsequent request to reschedule his hearing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under 38 C.F.R. § 3.159(c)(2), VA is required to make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  These records include service 
medical records.  VA may end such efforts only if it 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.

In this case, the Veteran has contended that he sustained 
cold injuries to both feet during active duty service in 
Korea in November 1950.  A DD Form 214 in the claims file 
confirms that the Veteran was in active duty service from 
December 1949 through December 1952, during which time he 
served in Korea and was decorated with the Combat Infantry 
Badge.
Documentation in the claims file reflects that a request was 
made by the RO in May 2006 to obtain the Veteran's service 
treatment records.  In June 2006, incomplete service 
treatment records, which related to in-service examinations 
and treatment received by the Veteran only from January 1958 
through December 1963, were received by the RO.   In October 
2006, the RO made a follow-up request to obtain the Veteran's 
service treatment records prior to January 1958.  Despite the 
RO's request, there is no documented response in the claims 
file.

In June 2008, the Veteran underwent a VA examination which 
was accompanied by the examiner's review of the claims file.  
In the examination report, the examiner acknowledged symptoms 
of frostbite, the most severe of which was reported pain that 
occurred with rewarming of the frostbitten extremities.  
Nonetheless, based upon the examination and claims file 
review, the examiner opined that "it is not clear that there 
was ever a cold injury by the records and there is NO 
evidence of any disability caused by a service connected cold 
injury."  Although the examiner conceded the benefit of the 
doubt in favor of the Veteran that a mild cold injury that 
was untreated could have happened and not be in the records, 
the examiner concluded that it was unlikely that the Veteran 
sustained a severe injury given that the service records show 
that the Veteran was able to continue his active duty even 
after his reported cold injury.

Under the circumstances, the RO should make follow-up 
inquiries with the National Personnel Records Center (NPRC) 
in St. Louis, Missouri to obtain the Veteran's service 
treatment records for all treatment rendered to the Veteran 
before January 1958.  If new or additional records are 
received in response to such inquiries, the Veteran should be 
scheduled for a new VA examination, which is to be performed 
in conjunction with a review of the Veteran's claims file, in 
order to determine the nature and etiology of any current 
residual symptoms from the Veteran's claimed cold weather 
injury.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)


1.  The RO should make further 
inquiries with the NPRC in St. Louis, 
Missouri, in follow-up to its prior 
request made in October 2006 for the 
Veteran's service treatment records 
from December 1949 through January 
1958.  All records obtained pursuant to 
this request must be included in the 
Veteran's claims file.  If the search 
for such records has negative results, 
documentation to that effect should be 
obtained from the NPRC and included in 
the claims file.

2.  If additional service treatment 
records are obtained pursuant to the RO's 
follow-up inquiry with the NPRC, then, 
the Veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the nature and 
etiology of any current residuals from 
the Veteran's cold weather injury.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.

All tests and studies deemed necessary 
by the examiner should be performed.  
Based on a review of the claims file 
and the clinical findings of the 
examination, the examiner is requested 
to offer an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that 
any diagnosed residual symptoms are 
etiologically related to the Veteran's 
period of active service, including the 
Veteran's claimed cold injury sustained 
in 1950.

The examiner must provide a complete 
and thorough rationale for the opinions 
expressed, with references to all 
relevant service treatment records, lay 
statements, prior VA examinations, and 
post-service VA treatment records, as 
"[i]t is the factually accurate, fully 
articulated, sound reasoning for the 
conclusion, not the mere fact that the 
claims file was reviewed, that 
contributes probative value to a 
medical opinion."  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  The examiner's findings, 
opinions, and conclusions must be 
expressed in a typewritten report.

3.  After completion of the above 
development, the Veteran's claims of 
entitlement to service connection for 
residuals of a cold injury to both 
lower extremities should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the 
Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



